DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment filed 02/28/22 has been entered. Claims 1, 12, and 20-21 have been amended. Claims 1-3, 5-14, and 16-22 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-9, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216) in view of Belef (US 2002/0095171) and Paul, JR. et al. (US 2007/0112374), all cited in the previous office action.
Regarding claim 1, an invention relating to a device for treating an occluded vessel, Rapaport discloses (Figs. 1 & 7A) a method of treating deep thrombosis in a peripheral vasculature of a patient (Abstract), the method comprising: positioning a thrombus extraction device (50) in a lumen of a catheter (40) proximate to a vascular thrombus (10) in the vessel (Fig. 2A), wherein the thrombus extraction device comprises an expandable proximal tubular portion (20) and an expandable distal portion (230 & 240) defining a self-expanding mouth (A, see annotated figure below) [Note, the distal portion has a resting state like the proximal tubular portion (Par. 0057 & 0094) and in an alternate embodiment it is stated that the distal portion is of a different element than that a of the proximal tubular portion (Par. 0095), hence the distal portion defining a mouth is interpreted as being self-expanding]; deploying the thrombus extraction device from the catheter such that (a) the proximal tubular portion expands at least partially within the thrombus to at least partially restore flow through the vessel past the thrombus and (b) the distal portion expands distal of the thrombus (Fig 7A); wherein at least one tether (26A) extends proximally past at least a portion (22) of the proximal tubular portion (Par. 0052). However, Rapaport is silent about a method of treating a deep vein thrombosis, the method comprising: percutaneously accessing a venous vessel of a patient; affecting an orientation of the self-expanding mouth of the distal portion via manipulation of at least one tether of a plurality of tethers, each of the plurality of tethers having a distal end coupled directly to a proximal portion of the self-expanding mouth; and capturing at least a portion of the thrombus within the distal portion.

    PNG
    media_image1.png
    263
    332
    media_image1.png
    Greyscale

In the same field of endeavor, which is a device for treating an occluded vessel, Belef teaches a method of treating deep vein thrombosis in a peripheral vasculature of a patient, the method comprising: percutaneously accessing a venous vessel of a patient (Par. 0015-0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport to have a method of treating deep vein thrombosis in a peripheral vasculature of a patient, the method comprising: percutaneously accessing a venous vessel of a patient. Doing so would allow capturing embolic debris in a deep vein such as a subclavian vein or jugular vein (Par. 0015), as taught by Belef.
In the analogous art of filtering devices, Paul teaches (Fig. 1) the method step of: affecting an orientation [i.e. evert] of a self-expanding mouth (13) of a distal portion (B, see annotated figure below) via manipulation of at least one tether of a plurality of tethers (14), each of the plurality of tethers having a distal end coupled directly to a proximal portion (D, see annotated figure below) of the self-expanding mouth (Par. 0024-0028); and capturing at least a portion of the thrombus within the distal portion (Par. 0035).

    PNG
    media_image2.png
    394
    608
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Belef, to have method steps of: affecting an orientation of the self-expanding mouth of the distal portion via manipulation of at least one tether of a plurality of tethers, each of the plurality of tethers having a distal end coupled directly to a proximal portion of the self-expanding mouth; and capturing at least a portion of the thrombus within the distal portion. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Regarding claim 5, Rapaport, as modified by Belef and Paul, discloses the method of claim 1. Rapaport further discloses wherein the proximal tubular portion is connected to the self-expanding mouth of the distal portion around a perimeter of the self-expanding mouth [i.e. indirectly connected via portions 230 and 240 (Par. 0094)].
Regarding claim 6, Rapaport, as modified by Belef and Paul, discloses the method of claim 5. Rapaport discloses (Fig. 1) further wherein the at least one tether comprises a plurality of tethers (26A, 26).
Regarding claim 7, Rapaport, as modified by Belef and Paul, discloses the method of claim 6. Rapaport further discloses wherein the plurality of tethers are coupled to the distal portion via the proximal tubular portion (Par. 0052 & 0094).
Regarding claim 8, Rapaport, as modified by Belef and Paul, discloses the method of claim 5. wherein affecting the orientation of the self-expanding mouth comprises affecting the orientation of the proximal tubular portion [i.e. compressing the self-expanding mouth by retracting the proximal tubular portion (20) back into catheter via tether (26)] (Par. 0058 & 0094).
Regarding claim 9, Rapaport, as modified by Belef and Paul, discloses the method of claim 5. Rapaport fails to disclose wherein affecting the orientation of the self-expanding mouth comprises everting the distal portion relative to the proximal tubular portion of the thrombus extraction device.
Paul teaches wherein affecting the orientation of the self-expanding mouth comprises everting the distal portion relative to a proximal tubular portion (C, see annotated figure above) (Par. 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Belef and Paul, to have method steps of: wherein affecting the orientation of the self-expanding mouth comprises everting the distal portion relative to the proximal tubular portion of the thrombus extraction device. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Regarding claim 21, Rapaport, as modified by Belef and Paul, discloses the method of claim 1. Rapaport further discloses wherein the thrombus extraction device is a continuous porous structure (Fig. 7A; Par. 0094).
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216) in view of Belef (US 2002/0095171) and Paul, JR. et al. (US 2007/0112374) as applied to claim 1 above, and further in view of Berrada et al. (US 2005/0283186), cited in previous office action.
Regarding claims 2 and 3, Rapaport, as modified by Belef and Paul, discloses the method of claim 1.  Rapaport fails to disclose [claim 2] wherein the thrombus extraction device further comprises an elongate retraction member coupled to the at least one tether, and wherein manipulation of the retraction member manipulates the at least one tether; and [claim 3] wherein the retraction member is at least partially positioned within the lumen of the catheter, and wherein manipulation of the retraction member comprises displacement of the retraction member within the lumen of the catheter with respect to the catheter.
In the same field of endeavor, which is a device for treating an occluded vessel, Berrada teaches (Fig. 21B) [claim 2] wherein the thrombus extraction device further comprises an elongate retraction member (416) coupled to the at least one tether (417), and wherein manipulation of the retraction member manipulates the at least one tether (Par. 0145); and [claim 3] wherein the retraction member is at least partially positioned within the lumen (413) of the catheter (412), and wherein manipulation of the retraction member comprises displacement of the retraction member within the lumen of the catheter with respect to the catheter (Par. 0115-0116 & 0145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Belef and Paul, to have wherein the thrombus extraction device further comprises an elongate retraction member coupled to the at least one tether, and wherein manipulation of the retraction member manipulates the at least one tether; and wherein the retraction member is at least partially positioned within the lumen of the catheter, and wherein manipulation of the retraction member comprises displacement of the retraction member within the lumen of the catheter with respect to the catheter, as taught by Berrada. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, a practitioner means for manipulating the device.
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216) in view of Belef (US 2002/0095171) and Paul, JR. et al. (US 2007/0112374) as applied to claim 5 above, and further in view of Razack (US 2010/0087850).
Regarding claims 10 and 11, Rapaport, as modified by Belef and Paul, discloses the method of claim 5. Rapaport further discloses [Claim 11] wherein the proximal tubular portion comprises a fenestrated scaffold [i.e. porous braid construction that is permeable to fluids](Par. 0054-0055). Rapaport fails to further disclose [Claim 10] wherein capturing the portion of thrombus within the distal portion comprises retracting the distal portion through the thrombus.
In the same field of endeavor, which is a device for treating an occluded vessel, Razack teaches wherein capturing the portion of thrombus within a distal portion comprises retracting the distal portion through the thrombus (Figs. 10-11; Par. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Belef and Paul, to have method steps of: wherein capturing the portion of thrombus within the distal portion comprises retracting the distal portion through the thrombus. Doing so would remove clot from body canal (Abstract), as taught by Razack.
Claims 12, 16, 17-20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216) in view of Paul, JR. et al. (US 2007/0112374), both cited in previous office action.
Regarding claim 12, an invention relating to a device for treating an occluded vessel, Rapaport discloses (Figs. 1 & 7A) a thrombus extraction device (50) for treating a thrombus (10) within a blood vessel (Abstract), comprising: a delivery catheter (40) comprising an elongate member defining a lumen (Par. 0054); a proximal tubular portion (20), wherein the proximal tubular portion is expandable from a constrained configuration to an expanded configuration, wherein the proximal tubular portion is configured to be expanded to the expanded configuration within the thrombus to at least partially restore flow through the blood vessel past the thrombus (Fig. 7A; Par. 0063-0065); a distal portion (230 & 240) defining a self-expanding mouth (A, see annotated figure above) [Note, the distal portion has a resting state like the proximal tubular portion (Par. 0057 & 0094) and in an alternate embodiment it is stated that the distal portion is of a different element than that a of the proximal tubular portion (Par. 0095), hence the distal portion defining a mouth is interpreted as being self-expanding], wherein the distal portion is expandable from a constrained configuration to an expanded configuration, and wherein the distal portion is configured to be expanded to the expanded configuration distal of the thrombus within the blood vessel when the proximal tubular portion is expanded within the thrombus (Par. 0094); and a plurality of tethers (26 & 26A) coupled to the self-expanding mouth [i.e. indirectly coupled via element 20] (Par. 0052 & 0094), and wherein at least one (26A) of the plurality of tethers extends proximally past at least a portion (22) of the proximal tubular portion (Par. 0052). However, Rapaport fails to disclose a plurality of tethers each having a distal end coupled directly to a proximal portion of the self-expanding mouth, wherein the plurality of tethers are manipulable to affect an orientation of the self-expanding mouth.
In the analogous art of filtering devices, Paul teaches (Fig. 1) a plurality of tethers (14) each having a distal end coupled directly to a proximal portion (D, see annotated figure above) of a self-expanding mouth (13), wherein the plurality of tethers are manipulable to affect an orientation [i.e. evert] of the self-expanding mouth (Par. 0024-0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport to have a plurality of tethers each having a distal end coupled directly to a proximal portion of the self-expanding mouth, wherein the plurality of tethers are manipulable to affect an orientation of the self-expanding mouth. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Regarding claim 16, Rapaport, as modified by Paul, discloses the thrombus extraction device of claim 12. Rapaport further discloses wherein the proximal tubular portion is connected to the self-expanding mouth of the distal portion around a perimeter of the self-expanding mouth [i.e. indirectly coupled via the connection between elements 20 and 230 (Fig. 7A).
Regarding claim 17, Rapaport, as modified by Paul, discloses wherein the plurality of tethers couple the proximal tubular portion to the distal portion [i.e. indirectly couples via element 16, see Paul figure 1].
Regarding claim 18, Rapaport, as modified by Paul, discloses the thrombus extraction device of claim 12. Rapaport further discloses wherein the proximal tubular portion comprises a fenestrated scaffold [i.e. mesh exhibiting openings and/or braiding of plurality of filaments] (Par. 0053 & 0069).
Regarding claim 19, Rapaport, as modified by Paul, discloses the thrombus extraction device of claim 17. Rapaport further discloses wherein affecting the orientation of the self-expanding mouth comprises affecting the orientation of the proximal tubular portion [i.e. compressing the self-expanding mouth by retracting the proximal tubular portion (20) back into catheter via tether (26)] (Par. 0058 & 0094).
Regarding claim 20, an invention relating to a device for treating an occluded vessel, Rapaport discloses (Figs. 1 & 7A) a thrombus extraction device (50) for treating a thrombus (10) within a blood vessel (Abstract) , comprising: a delivery catheter (40) comprising an elongate member defining a lumen (Par. 0054); a proximal tubular portion (20), wherein the proximal tubular portion is expandable from a constrained configuration to an expanded configuration, wherein the proximal tubular portion is configured to be expanded to the expanded configuration within the thrombus to at least partially restore flow through the blood vessel past the thrombus (Fig. 7A; Par. 0063-0065), a distal portion (230 & 240) defining a self-expanding mouth (A, see annotated figure above) [Note, the distal portion has a resting state like the proximal tubular portion (Par. 0057 & 0094) and in an alternate embodiment it is stated that the distal portion is of a different element than that a of the proximal tubular portion (Par. 0095), hence the distal portion defining a mouth is interpreted as being self-expanding], wherein the distal portion is expandable from a constrained configuration to an expanded configuration, and wherein the distal portion is configured to be expanded to the expanded configuration distal of the thrombus within the blood vessel when the proximal tubular portion is expanded within the thrombus (Par. 0094); and a plurality of tethers (26 & 26A) coupled to the self-expanding mouth [i.e. indirectly coupled via element 20] (Par. 0052 & 0094). However, Rapaport fails to disclose a plurality of tethers, each having a distal end coupled directly to a proximal portion of the self-expanding mouth, wherein the plurality of tethers are manipulable to affect an orientation of the self-expanding mouth, and wherein the plurality of tethers are manipulable to evert the distal portion relative to the proximal tubular portion.
In the analogous art of filtering devices, Paul teaches (Fig. 1) a plurality of tethers (14), each having a distal end coupled directly to a proximal portion (D, see annotated figure above) of a self-expanding mouth (13), wherein a plurality of tethers are manipulable to affect an orientation [i.e. evert] of a self-expanding mouth, and wherein the plurality of tethers are manipulable to evert a distal portion (B, see annotated figure above) relative to a proximal tubular portion (C, see annotated figure above) (Par. 0024-0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport to have a plurality of tethers, each having a distal end coupled directly to a proximal portion of the self-expanding mouth, wherein the plurality of tethers are manipulable to affect an orientation of the self-expanding mouth, and wherein the plurality of tethers are manipulable to evert the distal portion relative to the proximal tubular portion. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Regarding claim 22, Rapaport, as modified by Paul, discloses the thrombus extraction device of claim 12. Rapaport further discloses wherein the proximal tubular portion and distal portion comprise different portions of a continuous porous structure (Fig. 7A; Par. 0094).
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapaport et al. (US 2012/0089216) in view of Paul, JR. et al. (US 2007/0112374) as applied to claim 12 above, and further in view of Berrada et al. (US 2005/0283186), cited in previous office action.
Regarding claims 13 and 14, Rapaport, as modified by Paul, further discloses the thrombus extraction device of claim 12. The combination fails to disclose [claim 13] further comprising an elongate retraction member coupled to the plurality of tethers; and [claim 14] wherein the retraction member is at least partially positioned within the lumen of the delivery catheter, and wherein the retraction member is displaceable within the lumen of the delivery catheter with respect to the delivery catheter to affect the orientation of the self-expanding mouth.
In the same field of endeavor, which is a device for treating an occluded vessel, Berrada teaches (Fig. 21B) [claim 13] further comprising an elongate retraction member (416) coupled to the plurality of tethers (417); and [claim 14] wherein the retraction member is at least partially positioned within the lumen (413) of the delivery catheter (412), and wherein the retraction member is displaceable within the lumen of the delivery catheter with respect to the delivery catheter to affect the orientation of the self-expanding mouth (Par. 0115-0116 & 0145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Paul, to have further comprising an elongate retraction member coupled to the plurality of tethers; and wherein the retraction member is at least partially positioned within the lumen of the delivery catheter, and wherein the retraction member is displaceable within the lumen of the delivery catheter with respect to the delivery catheter to affect the orientation of the self-expanding mouth, as taught by Berrada. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, a practitioner means for manipulating the device.
Response to Arguments
Applicant’s arguments, see arguments pages 8-11, filed 02/28/22, with respect to Claims 1, 2-3, 5, 8, 10-14, 16-19 in view of prior art references Aboytes, Berrada, and Belef, have been fully considered and are persuasive.  The 102 and 103 of stated claims has been withdrawn. 
Applicant's arguments, see arguments pages 11-14, have been fully considered but they are not persuasive. Applicant argues teaching prior art reference Paul fails to teach a plurality of tethers, each having a distal end coupled directly to a proximal portion of the self-expanding mouth. Examiner respectfully disagrees. 
Paul teaches (Fig. 1) the method step of: affecting an orientation [i.e. evert] of a self-expanding mouth (13) of a distal portion (B, see annotated figure below) via manipulation of at least one tether of a plurality of tethers (14), each of the plurality of tethers having a distal end coupled directly to a proximal portion (D, see annotated figure below) of the self-expanding mouth (Par. 0024-0028); and capturing at least a portion of the thrombus within the distal portion (Par. 0035).

    PNG
    media_image2.png
    394
    608
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rapaport, in view of Belef, to have method steps of: affecting an orientation of the self-expanding mouth of the distal portion via manipulation of at least one tether of a plurality of tethers, each of the plurality of tethers having a distal end coupled directly to a proximal portion of the self-expanding mouth; and capturing at least a portion of the thrombus within the distal portion. Doing so would arrange collected emboli in a ring shaped collection area that is spaced from the vessel wall to improve blood flow (Par. 0012), as taught by Paul.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771